Exhibit 10.20
FORM OF
STOCK OPTION AGREEMENT
     THIS AGREEMENT, dated as of ___, 2010 (the “Grant Date”) is made by and
between HCA Inc., a Delaware corporation (hereinafter referred to as the
“Company”), and the individual whose name is set forth on the signature page
hereof, who is an employee of the Company or a Subsidiary or Affiliate of the
Company, hereinafter referred to as the “Optionee”. Any capitalized terms herein
not otherwise defined in Article I shall have the meaning set forth in the 2006
Stock Incentive Plan for Key Employees of HCA Inc. and its Affiliates (the
“Plan”).
     WHEREAS, the Company wishes to carry out the Plan, the terms of which are
hereby incorporated by reference and made a part of this Agreement; and
     WHEREAS, the Compensation Committee of the Board of Directors of the
Company (or, if no such committee is appointed, the Board of Directors of the
Company) (the “Committee”) has determined that it would be to the advantage and
best interest of the Company and its shareholders to grant the Option provided
for herein to the Optionee as an incentive for increased efforts during his term
of office with the Company or its Subsidiaries or Affiliates, and has advised
the Company thereof and instructed the undersigned officers to issue said
Option;
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I
DEFINITIONS
     Whenever the following terms are used in this Agreement, they shall have
the meaning specified below unless the context clearly indicates to the
contrary.
Section 1.2. Cause
     “Cause” shall mean “Cause” as such term may be defined in any employment
agreement or change-in-control agreement in effect at the time of termination of
employment between the Optionee and the Company or any of its Subsidiaries or
Affiliates, or, if there is no such employment or change-in-control agreement,
“Cause” shall mean (i) willful and continued failure by Optionee (other than by
reason of a Permanent Disability) to perform his or her material duties with
respect to the Company or it Subsidiaries which continues beyond ten
(10) business days after a written demand for substantial performance is
delivered to Optionee by the Company (the “Cure Period”); (ii) willful or
intentional engaging by Optionee in material misconduct

 



--------------------------------------------------------------------------------



 



that causes material and demonstrable injury, monetarily or otherwise, to the
Company, the Investors or their respective Affiliates; (iii) conviction of, or a
plea of nolo contendere to, a crime constituting (x) a felony under the laws of
the United States or any state thereof or (y) a misdemeanor for which a sentence
of more than six months’ imprisonment is imposed; or (iv) willful and material
breach of the Management Stockholder’s Agreement or related agreements, or
Optionee’s engaging in any action in breach of restrictive covenants made by
Optionee under the Management Stockholder’s Agreement or any employment or
change-in-control agreement between the Optionee and the Company or any of its
Subsidiaries, which continues beyond the Cure Period (to the extent that, in the
Board’s reasonable judgment, such breach can be cured).
Section 1.3. Closing Date
     “Closing Date” shall mean November 17, 2006.
Section 1.4. Fiscal Year
     “Fiscal Year” shall mean each of 2010, 2011, 2012, 2013, and 2014 fiscal
years of the Company (which, for the avoidance of doubt, ends on December 31 of
any given calendar year).
Section 1.5. Good Reason
     “Good Reason” shall mean “Good Reason” as such term may be defined in any
employment agreement or change-in-control agreement in effect at the time of
termination of employment between the Optionee and the Company or any of its
Subsidiaries or Affiliates, or, if there is no such employment or
change-in-control agreement, “Good Reason” shall mean (i) (A) a reduction in
Optionee’s base salary (other than a general reduction in base salary that
affects all similarly situated employees (defined as all employees within the
same Company pay grade as that of Optionee) in substantially the same
proportions that the Board implements in good faith after consultation with the
Chief Executive Officer (“CEO”) and Chief Operating Officer of the Company);
(B) a reduction in Optionee’s annual incentive compensation opportunity; or
(C) the reduction of benefits payable to Optionee under the Company’s
Supplemental Executive Retirement Plan (if Optionee is a participant in such
plan), in each case other than any isolated, insubstantial and inadvertent
failure by the Company that is not in bad faith and is cured within ten
(10) business days after Optionee gives the Company written notice of such
event; provided that the events described in (i)(A) or (i)(B) above will not be
deemed to give rise to Good Reason if employment is terminated, but Optionee
declines an offer of employment involving a loss of compensation of less than
15% from a purchaser, transferee, outsourced vendor, new operating entity or
affiliated employer; (ii) a substantial diminution in Optionee’s title, duties
and responsibilities, other than any isolated, insubstantial and inadvertent
failure by the Company that is not in bad faith and is cured within ten
(10) business days after Optionee gives the Company written notice of such
event; or (iii) a transfer of Optionee’s primary workplace to a location that is
more

2



--------------------------------------------------------------------------------



 



than twenty (20) miles from his or her workplace as of the date of this
Agreement; provided that Good Reason shall not be deemed to occur merely because
Optionee’s willful decision to change position or status within the Company or
any of its Subsidiaries causes one or more of the occurrences described in (i),
(ii), or (iii) to come about.
Section 1.6. Investor Return
     “Investor Return” shall mean, on any date, as determined on a fully
diluted, per Share basis, all cash proceeds actually received by the Investors
after the Closing Date in respect of their shares of Common Stock, including the
receipt of any cash dividends or other cash distributions thereon. The Fair
Market Value of any shares of Common Stock distributed by the Investors to their
limited partners shall be deemed to be “cash proceeds” for purposes of this
definition.
Section 1.7. Management Stockholder’s Agreement
     “Management Stockholder’s Agreement” shall mean that certain Management
Stockholder’s Agreement between the Optionee and the Company.
Section 1.8. Option
     “Option” shall mean the Option granted under Section 2.1 of this Agreement.
Section 1.9. Permanent Disability
     “Permanent Disability” shall mean “Disability” as such term is defined in
any employment agreement between Optionee and the Company or any of its
Subsidiaries, or, if there is no such employment agreement, “Disability” as
defined in the long-term disability plan of the Company.
Section 1.10. Retirement
     “Retirement” shall mean Optionee’s resignation (other than for Good Reason)
from service with the Company and its Service Recipients (i) after attaining
65 years of age or (ii) after attaining 60 years of age and completing
thirty-six (36) months of service with the Company or any Service Recipients
following the Closing Date.

3



--------------------------------------------------------------------------------



 



Section 1.11. Secretary
     “Secretary” shall mean the Secretary of the Company.
Section 1.12. Vesting Date
     “Vesting Date” means the date on which a percentage of the Option will
become exercisable, subject to the conditions of Article III.
ARTICLE II
GRANT OF OPTIONS
Section 2.1. Grant of Options
     For good and valuable consideration, on and as of the date hereof the
Company irrevocably grants to the Optionee the Option, on the terms and
conditions set forth in this Agreement.
Section 2.2. Exercise Price
     Subject to Section 2.4, the exercise price of the shares of Common Stock
covered by the Option (the “Exercise Price”) shall be as set forth on the
signature page hereof.
Section 2.3. No Guarantee of Employment
     Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any Subsidiary or Affiliate or
shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries or Affiliates, which are hereby expressly reserved, to terminate
the employment of the Optionee at any time for any reason whatsoever, with or
without cause, subject to the applicable provisions of, if any, the Optionee’s
employment agreement with the Company or offer letter provided by the Company to
the Optionee.
Section 2.4. Adjustments to Option

4



--------------------------------------------------------------------------------



 



     The Option shall be subject to the adjustment provisions of Sections 8 and
9 of the Plan, provided, however, that in the event of the payment of an
extraordinary dividend by the Company to its stockholders, then; first, the
Exercise Prices of the Option shall be reduced by the amount of the dividend
paid, but only to the extent the Committee determines it to be permitted under
applicable tax laws and it will not have adverse tax consequences to the
Optionee; and, if such reduction cannot be fully effected due to such tax laws,
second, the Company shall pay to the Optionee a cash payment, on a per Share
basis, equal to the balance of the amount of the dividend not permitted to be
applied to reduce the Exercise Price of the applicable Option as follows:
(a) for each Share subject to a vested Option, immediately upon the date of such
dividend payment; and (b), for each Share subject to an unvested Option, on the
date on which such Option becomes vested and exercisable with respect to such
Share.
ARTICLE III
PERIOD OF EXERCISABILITY
Section 3.1. Commencement of Exercisability
     (a) The Option shall be exercisable, subject to the Optionee continuing to
be employed by the Company or any other Service Recipient, through the
applicable Vesting Date, as to the applicable percentage of the Option as set
forth below:

          Vesting Date   Percentage of Option Exercisable
February 10, 2012
    25 %
February 10, 2013
    25 %
February 10, 2014
    25 %
February 10, 2015
    25 %
Total:
    100 %

      (b)   Notwithstanding the foregoing, upon the occurrence of a Change in
Control: the Option shall become immediately exercisable as to 100% of the
shares of Common Stock subject to such Option immediately prior to a Change in
Control (but only to the extent such Option has not otherwise terminated or
become exercisable);   (c)   Notwithstanding the foregoing, no Option shall
become exercisable as to any additional shares of Common Stock following the
termination of employment of the Optionee for any reason and any Option, which
is unexercisable as of the Optionee’s termination of employment, shall
immediately expire without payment therefor.

5



--------------------------------------------------------------------------------



 



Section 3.2. Expiration of Option
     Except as otherwise provided in Section 6 or 7 of the Management
Stockholder’s Agreement, the Optionee may not exercise the Option to any extent
after the first to occur of the following events:
     (a) The tenth anniversary of the Grant Date so long as the Optionee remains
employed with the Company or any Service Recipient through such date;
     (b) The third anniversary of the date of the Optionee’s termination of
employment with the Company and all Service Recipients, if the Optionee’s
employment is terminated by reason of death or Permanent Disability (unless
earlier terminated as provided in Section 3.20 below);
     (c) Immediately upon the date of the Optionee’s termination of employment
by the Company and all Service Recipients for Cause;
     (d) One hundred and eighty (180) days after the date of an Optionee’s
termination of employment by the Company and all Service Recipients without
Cause (for any reason other than as set forth in Section 3.2(b));
     (e) One hundred and eighty (180) days after the date of an Optionee’s
termination of employment with the Company and all Service Recipients by the
Optionee for Good Reason;
     (f) One hundred and eighty (180) days after the date of an Optionee’s
termination of employment with the Company and all Service Recipients by the
Optionee upon Retirement.
     (g) Thirty (30) days after the date of an Optionee’s termination of
employment with the Company and all Service Recipients by the Optionee without
Good Reason (except due to Retirement, death or Permanent Disability);
     (h) The date the Option is terminated pursuant to Section 6 or 7 of the
Management Stockholder’s Agreement; or
     (i) At the discretion of the Company, if the Committee so determines
pursuant to Section 9 of the Plan.
ARTICLE IV
EXERCISE OF OPTION
Section 4.1. Person Eligible to Exercise

6



--------------------------------------------------------------------------------



 



     During the lifetime of the Optionee, only the Optionee (or his or her duly
authorized legal representative) may exercise an Option or any portion thereof.
After the death of the Optionee, any exercisable portion of an Option may, prior
to the time when an Option becomes unexercisable under Section 3.2, be exercised
by his personal representative or by any person empowered to do so under the
Optionee’s will or under the then applicable laws of descent and distribution.
Section 4.2. Partial Exercise
     Any exercisable portion of an Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole shares of Common
Stock only.
Section 4.3. Manner of Exercise
     An Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his office all of the following prior to the time
when the Option or such portion becomes unexercisable under Section 3.2:
     (a) Notice in writing signed by the Optionee or the other person then
entitled to exercise the Option or portion thereof, stating that the Option or
portion thereof is thereby exercised, such notice complying with all applicable
rules established by the Committee;
     (b) (i) Full payment (in cash or by check or by a combination thereof) for
the shares with respect to which such Option or portion thereof is exercised or
(ii) indication that the Optionee elects to have the number of Shares that would
otherwise be issued to the Optionee reduced by a number of Shares having an
equivalent Fair Market Value to the payment that would otherwise be made by
Optionee to the Company pursuant to clause (i) of this subsection (b);
     (c) (i) Full payment (in cash or by check or by a combination thereof) to
satisfy the minimum withholding tax obligation with respect to which such Option
or portion thereof is exercised or (ii) indication that the Optionee elects to
have the number of Shares that would otherwise be issued to the Optionee upon
exercise of such Option (or portion thereof) reduced by a number of Shares
having an aggregate Fair Market Value, on the date of such exercise, equal to
the payment to satisfy the minimum withholding tax obligation that would
otherwise be required to be made by the Optionee to the Company pursuant to
clause (i) of this subsection (c);
     (d) A bona fide written representation and agreement, in a form
satisfactory to the Committee, signed by the Optionee or other person then
entitled to exercise such Option or portion thereof, stating that the shares of
Common Stock are being acquired for his own account, for investment and without
any present intention of

7



--------------------------------------------------------------------------------



 



distributing or reselling said shares or any of them except as may be permitted
under the Securities Act of 1933, as amended (the “Act”), and then applicable
rules and regulations thereunder, and that the Optionee or other person then
entitled to exercise such Option or portion thereof will indemnify the Company
against and hold it free and harmless from any loss, damage, expense or
liability resulting to the Company if any sale or distribution of the shares by
such person is contrary to the representation and agreement referred to above;
provided, however, that the Committee may, in its reasonable discretion, take
whatever additional actions it deems reasonably necessary to ensure the
observance and performance of such representation and agreement and to effect
compliance with the Act and any other federal or state securities laws or
regulations; and
     (e) In the event the Option or portion thereof shall be exercised pursuant
to Section 4.1 by any person or persons other than the Optionee, appropriate
proof of the right of such person or persons to exercise the option.
Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of an Option does not violate the Act, and may
issue stop-transfer orders covering such shares. Share certificates evidencing
stock issued on exercise of this Option shall bear an appropriate legend
referring to the provisions of subsection (d) above and the agreements herein.
The written representation and agreement referred to in subsection (d) above
shall, however, not be required if the shares to be issued pursuant to such
exercise have been registered under the Act, and such registration is then
effective in respect of such shares.
Section 4.4. Conditions to Issuance of Stock Certificates
     The shares of stock deliverable upon the exercise of an Option, or any
portion thereof, may be either previously authorized but unissued shares or
issued shares, which have then been reacquired by the Company. Such shares shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificate or certificates for shares of stock purchased upon the
exercise of an Option or portion thereof prior to fulfillment of all of the
following conditions:
     (a) The obtaining of approval or other clearance from any state or federal
governmental agency which the Committee shall, in its reasonable and good faith
discretion, determine to be necessary or advisable;
     (b) The execution by the Optionee of the Management Stockholder’s Agreement
and a Sale Participation Agreement; and
     (c) The lapse of such reasonable period of time following the exercise of
the Option as the Committee may from time to time establish for reasons of
administrative convenience or as may otherwise be required by applicable law.

8



--------------------------------------------------------------------------------



 



Section 4.5. Rights as Stockholder
     Except as otherwise provided in Section 2.4 of this Agreement, the holder
of an Option shall not be, nor have any of the rights or privileges of, a
stockholder of the Company in respect of any shares purchasable upon the
exercise of the Option or any portion thereof unless and until certificates
representing such shares shall have been issued by the Company to such holder.
ARTICLE V
MISCELLANEOUS
Section 5.1. Administration
     The Committee shall have the power to interpret the Plan and this Agreement
and to adopt such rules for the administration, interpretation and application
of the Plan as are consistent therewith and to interpret or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Optionee, the Company and all
other interested persons. No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the Option. In its absolute discretion, the Board may at any time
and from time to time exercise any and all rights and duties of the Committee
under the Plan and this Agreement.
Section 5.2. Option Not Transferable
     Neither the Option nor any interest or right therein or part thereof shall
be liable for the debts, contracts or engagements of the Optionee or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 5.2
shall not prevent transfers by will or by the applicable laws of descent and
distribution.
Section 5.3. Notices
     Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company in care of its Secretary, and any notice to be
given to the Optionee shall be addressed to him at the address given beneath his
signature hereto.

9



--------------------------------------------------------------------------------



 



By a notice given pursuant to this Section 5.3, either party may hereafter
designate a different address for notices to be given to him. Any notice, which
is required to be given to the Optionee, shall, if the Optionee is then
deceased, be given to the Optionee’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 5.3. Any notice shall have been deemed duly
given when (i) delivered in person, (ii) enclosed in a properly sealed envelope
or wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service, or (iii) enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with fees prepaid) in an office regularly maintained by
FedEx, UPS, or comparable non-public mail carrier.
Section 5.4. Titles; Pronouns
     Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of this Agreement. The masculine
pronoun shall include the feminine and neuter, and the singular the plural,
where the context so indicates.
Section 5.5. Applicability of Plan, Management Stockholder’s Agreement and Sale
Participation Agreement
     The Option and the shares of Common Stock issued to the Optionee upon
exercise of the Option shall be subject to all of the terms and provisions of
the Plan, the Management Stockholder’s Agreement and a Sale Participation
Agreement, to the extent applicable to the Option and such Shares.
Section 5.6. Amendment
     Subject to Section 10 of the Plan, this Agreement may be amended only by a
writing executed by the parties hereto, which specifically states that it is
amending this Agreement.
Section 5.7 Governing Law
     The laws of the State of Delaware shall govern the interpretation, validity
and performance of the terms of this Agreement regardless of the law that might
be applied under principles of conflicts of laws.

10



--------------------------------------------------------------------------------



 



Section 5.8 Arbitration
     In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules, by a single independent arbitrator. Such
arbitration process shall take place within the Nashville, Tennessee
metropolitan area. The decision of the arbitrator shall be final and binding
upon all parties hereto and shall be rendered pursuant to a written decision,
which contains a detailed recital of the arbitrator’s reasoning. Judgment upon
the award rendered may be entered in any court having jurisdiction thereof. Each
party shall bear its own legal fees and expenses, unless otherwise determined by
the arbitrator. If the Optionee substantially prevails on any of his or her
substantive legal claims, then the Company shall reimburse all legal fees and
arbitration fees incurred by the Optionee to arbitrate the dispute.
[Signatures on next page.]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

                  HCA INC.
 
           
 
  By:    
 
   
 
  Title:    
 
   

 



--------------------------------------------------------------------------------



 



     
Option Grants:
   
 
   
Aggregate number of shares of Common Stock for which the Option granted
hereunder is exercisable (100% of number of shares):
                                                              
 
   
Exercise Price of Options:
  $– per share
 
   
Grant Date:
 
                                                                                
 
   
 
  OPTIONEE:
 
   
 
 
                                                                                
 
   
 
  Address
 
 
                                                                                
 
 
                                                                                

[Signature Page of Stock Option Agreement]

 